Citation Nr: 0016498	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for jungle rot of the 
feet, claimed as tinea pedis.

2.  Entitlement to service connection for residuals of a 
spinal injury.

3.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

The current appeal arose from September 1991 and November 
1996 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
September 1991 the RO denied entitlement to service 
connection for jungle rot of the feet.  The veteran was 
notified of this denial by letter dated in September 1991.  

The Board of Veterans' Appeals (Board) notes that the 
veteran's representative has asserted that the September 1991 
rating decision did not become final as to the claim of 
entitlement to service connection for jungle rot of the feet 
because the veteran had submitted additional evidence 
following the September 1991 notification of the rating 
decision, and the RO did not readjudicate the claim.  The 
Board agrees.

The veteran was notified of the rating decision wherein the 
RO denied entitlement to service connection for jungle rot of 
the feet in a September 30, 1991, letter.  In a VA Form 21-
4138, Statement in Support of Claim, received in October 
1991, the veteran stated, "In reference to your letter dated 
August 5, 1991, attached are documents and statements that 
you requested in order to support my claim."  


The August 5, 1991, letter to which the veteran referred 
related to a letter the RO had sent to him asking for 
supporting evidence for his claims of service connection.  
However, the veteran's statement was received after he had 
been notified of the September 1991 rating decision.  Thus, 
the Board finds that the veteran's October 1991 statement was 
a notice of disagreement, and therefore, the September 1991 
decision did not become final as to that issue.  Thus, the 
Board will consider the claim as a claim of entitlement to 
service connection, and not on the basis of whether new and 
material evidence has been submitted to reopen the claim.

The Board notes that the veteran has not been prejudiced by 
the Board's de novo adjudication of the claim of entitlement 
to service connection for jungle rot of the feet, as the RO 
included the regulations pertaining to entitlement to service 
connection in the statement of the case issued in January 
1997.  See Bernard v. Brown, 4 Vet. App. 384 (1994).

In November 1996 the RO, in pertinent part, continued the 
noncompensable evaluation for service-connected malaria, and 
denied entitlement to service connection for spinal injury.

The veteran presented oral testimony before the undersigned 
Member of the Board at a hearing held in September 1998.

In January 1999 the Board remanded all three claims to the RO 
for further development and adjudicative actions.

In April 1999 the RO denied entitlement to service connection 
for jungle rot of the feet on a de novo basis, and affirmed 
the denials of service connection for residuals of a spinal 
injury and a compensable evaluation for malaria.  

In July 1999 the RO affirmed the denials of entitlement to 
service connection for jungle rot of the feet and residuals 
of a spine injury.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
jungle rot of the feet and residuals of a spinal injury are 
not supported by cognizable evidence showing that the claims 
are plausible or capable of substantiation.

2.  The March 1999 VA examination report with addendum shows 
malaria is asymptomatic and malarial smears were shown as 
normal.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
jungle rot of the feet and residuals of a spinal injury are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that at entrance the veteran 
reported he had had tinea pedis.  Clinical evaluation of the 
feet at that time was normal.

The veteran contracted malaria in March 1967 and was given 
medication for such.  At separation, clinical evaluation of 
the feet was normal.  No residuals related to malaria were 
reported.

The veteran's record of service (DD-214) shows that he 
received the National Defense Service Medal, the Vietnam 
Service Medal with Bronze Service Star, and the Vietnam 
Campaign Medal.  It does not show that he received 
decorations denoting combat such as a Combat Infantryman's 
Badge or a Purple Heart Medal.  His service personnel records 
confirm that which is reported in the DD-214.

An October 1980 private medical record shows x-rays were 
negative for a rib injury.  The impression was 
costochondritis.

A March 1982 private medical record reveals the veteran 
presented to Dr. E.A.I. with a complaint of an infection of 
both feet.  He reported to the examiner he had had jungle rot 
in the past, and that he had been trying to treat his own 
ingrown toe nails.  He further reported the toes had become 
further infected.

The examiner stated the veteran had severe bilateral tinea 
pedis with a bacterial super infection.  Additionally, he 
stated the veteran had hallux nails with some of the lesser 
nails being ingrown as well.  The examiner stated the veteran 
had been put on a regimen for his foot problems.

A separate March 1982 private medical record shows the 
veteran was seen for a fungal infection of both feet.  He 
reported the duration of his final infection had been 13 to 
14 years before since he had been in Vietnam.  The diagnoses 
were jungle rot and tinea pedis with bacterial infection.

In an August 1991 letter Dr. E.A.I. stated that he had first 
seen the veteran in March 1982 with severe tinea pedis, and 
that he was seen three days later with improvement.

A June 1984 VA examination report shows a diagnosis of tinea 
pedis.

A December 1990 VA outpatient treatment report shows 
complaints of "foot rot."  The examiner entered a diagnosis 
of tinea pedis.

A November 1993 VA outpatient treatment report reveals 
complaint of upper back pain and paresthesia in the left 
upper extremity.  Examination concluded in a diagnostic 
impression of musculoskeletal pain.

A separate November 1993 VA outpatient treatment report shows 
the veteran complained of neck pain radiating down into his 
back and numbness in the left hand for the past three months.  
The diagnostic impression was left neck pain with numbness.  
X-rays of the cervical spine showed mild osteoarthritic 
change in the lower cervical spine and slight narrowing 
neural foramina at C5-C6.

A January 1997 VA outpatient treatment report reveals the 
veteran complained of chronic low back pain since 1966, which 
sometimes radiated into both legs and into his feet.  He 
denied weakness, numbness, or tingling in the feet.  The 
examiner did not report clinical findings related to the 
veteran's spine.  X-rays taken of the lumbar spine revealed 
minimal spondylosis, but were otherwise unremarkable.

A February 1997 VA outpatient treatment report shows the 
veteran presented with persistent low back pain.  The 
assessment was mechanical low back pain and rule out 
degenerative joint disease of the hips.  

The veteran presented oral testimony before the undersigned 
Member at a Board hearing held in September 1998.  His 
representative asserted that because the veteran had 
submitted additional evidence following the September 1991 
rating decision that such decision had not become final and 
the claim before the Board was that of entitlement to service 
connection for jungle rot of the feet as opposed to a claim 
to reopen.

The veteran stated he was being treated only by VA for his 
claimed disabilities.  He stated he injured his spine when he 
jumped out of a helicopter in Vietnam and hit the ground.  He 
described it as similar to being hit in the head with a 
sledge hammer.  He claimed that this had occurred during 
combat.  He stated he did not receive treatment for his back 
in service.

The veteran testified he had seen a private doctor following 
service for his back, but that such doctor had died.  He 
stated he had missed work following service because of back 
pain.

As to his claim for malaria, the veteran stated he had not 
had an attack for about 10 years, but that he had developed 
slight fevers, which made him sleepy and sweaty.  He stated 
that these episodes would sometimes put him out of commission 
for one week.  He stated his feet were more mild at present 
than they had been in some time.  The veteran stated he had 
tinea pedis, which involved his toe nails as well.  He stated 
that they had torn his toe nails off of his left foot while 
in service, but did not do his right foot because of the pain 
involved in the removal of the toe nails in the left foot.  
He asserted his feet had rotted in service to the point that 
he could not walk.

The veteran's representative asserted that 38 U.S.C.A. 
§ 1154(b) should be applied to the claims related to the 
spinal injury and jungle rot, as the veteran had incurred 
them during service.  The veteran alleged he had received the 
Combat Infantryman's Badge for his service in Vietnam.

A March 1999 VA examination report shows the veteran reported 
having incurred malaria in service and being hospitalized 
twice.  However, he noted he had had no subsequent 
hospitalizations related to malaria.  He reported having high 
fevers one to two times per year that would last a couple of 
weeks.  He stated that he would feel weak and tired at those 
times, but noted that such episodes had decreased over the 
years.  The examiner noted the veteran was not taking any 
medication for malaria at that time.

Physical examination revealed the skin was clear without 
evidence of jaundice.  The heart was within normal limits, 
and the lungs were clear.  The abdomen was within normal 
limits without evidence of masses or hepatosplenomegaly.  
Examination of the extremities showed no evidence of anemia, 
and the hands and feet showed no evidence of edema.  The 
examiner concluded that there were no significant physical 
examination findings related to malaria.

The impression was history of malaria with relapses one to 
two times per year by the veteran's history.  The examiner 
noted there was no long-term damage, and that the veteran was 
currently asymptomatic.  He stated he would check a complete 
blood count, platelet count, chemistry-18 with liver 
functions, malarial smear, prothrombin time (PT), and partial 
thromboplastin time (PTT).

In a March 1999 addendum, the examiner stated the malarial 
smear was normal, and there was no malarial forms present.  
All liver function tests were within normal limits.  PT and 
PTT were within normal range.  Hemoglobin and hematocrit were 
normal, as was the white count.  Glucose was slightly 
elevated at 110.  The examiner concluded that there was no 
evidence on the laboratory findings of any state of malarial 
infection.

An April 1999 private medical record shows the veteran 
reported having sustained an injury to his back while in 
Vietnam and having jungle rot of the feet.  The examiner 
entered diagnoses of chronic low back pain and tinea pedis.

The veteran's representative submitted additional evidence, 
which he states includes a copy of a Combat Infantryman's 
Badge.  Initial consideration by the RO was waived.  See 
38 C.F.R. § 20.1304(c) (1999).

Service Connection Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. at 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Service Connection Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claims of 
entitlement to service connection for jungle rot of the feet 
and residuals of a spinal injury must be denied as not well 
grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

The veteran is competent to state that he injured his spine 
in service, and the Board will concede such.  He is also 
competent to state that he had a skin condition on his feet 
while in Vietnam.  He is not, however, competent to assert 
that he had jungle rot of the feet in service, as that 
requires a medical opinion.  Id.; see also Espiritu, 2 Vet. 
App. at 494.



The veteran's claims fail because he has not brought forth 
competent medical evidence of a nexus between the current 
diagnoses of tinea pedis, mild osteoarthritic changes in the 
lower cervical spine and slight narrowing neural foramina at 
C5-C6, and spondylosis of the lumbar spine and an inservice 
disease or injury.

The Board is aware that a diagnosis of jungle rot has been 
entered since service.  However, that diagnosis was entered 
in 1982 and has not been entered since that time.  Tinea 
pedis, however, has been diagnosed since 1982.  Regardless, 
no medical professional has stated that the diagnosis of 
tinea pedis is related to the veteran's service.

As for the neck and back disorders, which the veteran calls 
residuals of a spinal injury, he reported in January 1997 
that he had had back pain since 1966, which the examiner 
recorded in the treatment report.  Such statement by the 
examiner in the treatment report does not provide a nexus to 
service, as it is clearly based upon history provided by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement).  The claim 
of entitlement to service connection for residuals of a 
spinal injury is not well grounded.  

The Board must note that it is aware that the veteran's 
representative has asserted that the veteran injured his back 
and incurred jungle rot of the feet during combat and that he 
is entitled to the application of 38 U.S.C.A. § 1154(b).  

The Board notes that the veteran's DD-214 and service 
personnel records do not show he received any medals 
indicative of his having engaged in combat.





However, even assuming that the veteran was engaged in combat 
at the time of the disease and injury, section 1154(b) of the 
United States Code does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996); 38 U.S.C.A. § 1154(b) (West 1991).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.

As stated above, the Board has conceded that the veteran 
sustained an injury to his back and that he had some problem 
with his feet in service.  Even if the Board applied section 
1154(b) to the veteran's claims, it would not assist him in 
well grounding the claims, as that section does not address 
the questions of either current disability or nexus to 
service, both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) citing Caluza, 7 Vet. App. at 507; Kessel v. West, 
13 Vet. App. 9, 17-19 (1999) (holding that section 1154(b) 
does not obviate the requirement that the veteran submit 
evidence of a current disability and evidence of a nexus 
between the current disability and service to succeed on the 
merits of a claim); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

Again, although the veteran has brought forth competent 
evidence of diagnoses of tinea pedis, mild osteoarthritic 
changes in the lower cervical spine and slight narrowing 
neural foramina at C5-C6, and spondylosis of the lumbar 
spine, he has not brought forth competent evidence of a nexus 
between the diagnoses of tinea pedis, mild osteoarthritic 
changes in the lower cervical spine and slight narrowing 
neural foramina at C5-C6, and spondylosis of the lumbar spine 
and service.

The only nexus evidence is the veteran's contentions that the 
current tinea pedis and mild osteoarthritic changes in the 
lower cervical spine and slight narrowing neural foramina at 
C5-C6, and spondylosis of the lumbar spine are related to 
service.  

However, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").

Finally, although the appellant has testified that he has had 
foot problems and spinal problems since service, thereby 
asserting continuity of symptomatology, such testimony is not 
competent to provide the necessary nexus to service.  Because 
the current diagnoses for which the appellant seeks service 
connection are diseases, he is not competent to allege that a 
disease or injury in service is related to the current 
diagnoses of tinea pedis, mild osteoarthritic changes in the 
lower cervical spine and slight narrowing neural foramina at 
C5-C6, and spondylosis of the lumbar spine.  See Savage, 10 
Vet. App. at 494 citing Epps v. Brown, 9 Vet. App. 341 
(1996); Slater v. Brown, 9 Vet. App. 240, 243 (1996) (medical 
evidence is needed to provide causal nexus between veteran's 
inservice injury and arthritis of the cervical spine).  

The Board additionally finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any evidence that has not already been requested 
and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Because there is no competent evidence of a nexus between the 
current diagnoses of tinea pedis, mild osteoarthritic changes 
in the lower cervical spine and slight narrowing neural 
foramina at C5-C6, and spondylosis of the lumbar spine, the 
Board finds that the veteran's claims of entitlement to 
service connection for jungle rot of the feet and residuals 
of a spinal injury must be denied as not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the claims of entitlement to service connection for jungle 
rot of the feet and residuals of a spinal injury are not well 
grounded, the doctrine of reasonable doubt has no application 
to his claims.


Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Under Diagnostic Code 6304, malaria, as an active disease 
will be evaluated as 100 percent disabling.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (1999).  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  Id. at Note.  If the veteran 
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Id.  Relapses must be confirmed by 
the presence of malarial parasites in blood smears.  Id.  
Thereafter rate residuals such as liver or spleen damage 
under the appropriate system.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Increased Evaluation Analysis

Initially the Board finds that the appellant's claim of 
entitlement to an increased (compensable) evaluation for 
malaria is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of his service-connected malaria are sufficient to conclude 
that his claim for a compensable evaluation is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the appellant has been given the opportunity to 
submit additional evidence, and he has been afforded the 
benefit of a contemporaneous and comprehensive VA 
examination.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  In fact, the veteran has 
stated that there is no other evidence that he could submit.  
Thus, the Board finds that consideration of the claimant's 
appeal is accordingly proper at this time.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased (compensable) evaluation.  The veteran had a VA 
examination in March 1999, which revealed no clinical 
findings of malaria.  Laboratory tests conducted at that time 
were negative for any state of malarial infection.  Such 
findings are indicative of no more than a noncompensable 
evaluation.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304.

A compensable evaluation is not warranted, as there have been 
no findings related to residuals of malaria.  Although the 
veteran has reported that he has developed fevers over the 
years as a result of malaria, the Diagnostic Code requires 
that relapses be confirmed by the presence of malarial 
parasites in blood smears.  See 38 C.F.R. § 4.88b, Diagnostic 
Code 6304.  Review of the medical records of record do not 
show malarial parasites in blood smears.  Thus, no more than 
a noncompensable evaluation is warranted for the service-
connected malaria.

The appellant is competent to report his symptoms, however, 
as stated above, his reports of relapses have not been 
confirmed by blood smears.  Thus, although he asserts that a 
compensable evaluation is warranted, the medical findings do 
not support his assertions.  


The results of the March 1999 VA examination establish no 
current malarial parasites, and liver function is within 
normal limits.  Thus, the medical findings establish no more 
than a noncompensable evaluation.  See id.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for a 
compensable evaluation.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the criteria 
for assignment of extraschedular evaluation; however, it did 
not actually discuss the criteria in light of the veteran's 
claim for increase.  In any event, it is clear that the RO 
considered the criteria for assignment of extraschedular 
evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's malaria has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  In fact, the veteran has reported that he 
has not been hospitalized since service for malaria.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of 
malaria.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for jungle rot of the feet 
and residuals of a spinal injury, the appeal is denied. 

Entitlement to a compensable evaluation for malaria is 
denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

